Citation Nr: 1016064	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-36 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to 
February 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's service 
connection claim for a left foot disorder.  The Veteran 
submitted a Notice of Disagreement in June 2007 and timely 
perfected his appeal in November 2007.  

In October 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge, who was designated by the Chairman 
to conduct the hearings pursuant to 
38 U.S.C.A. § 7102(b) (West 2002 & Supp. 2009) and who 
participated in this decision.  A transcript of this 
proceeding has been associated with the claims file.

The Board previously remanded the present claim to the AMC/RO 
for further development in August 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of 
the Board to ensure compliance with remand instructions 
constitutes error and warrants the vacating of a subsequent 
Board decision.  Id.  The U. S. Court of Appeals for Veterans 
Claims (Court) also recently clarified that only substantial 
compliance, and not strict compliance, with the terms of an 
opinion request are required.  See D'Aries v. Peake, 22 Vet. 
App. 97 (2008).  In any event, the Court routinely vacates 
Board decisions based on this situation.  Although, 
regrettably, it will result in additional delay in 
adjudicating this appeal, a remand is required to ensure 
compliance with the Board's previous August 2009 remand 
directives as to the VA examination and opinion.

Specifically, after scheduling the Veteran for a VA 
examination to determine whether the Veteran currently 
suffers from a left foot disability that was either 
aggravated by service or the direct result of service, the 
Board requested in instruction #2 of the August 2009 remand 
for the VA examiner to do the following:

        (a)  Identify all left foot disabilities;

(b)  As to each left foot disability 
identified, state whether such 
disability pre-existed the Veteran's 
military service;

(c)  As to each left foot diagnosis 
found to have pre-existed service, 
state whether the evidence of record 
demonstrates that such a disorder 
permanently increased in severity 
during service, and if so, whether such 
worsening constituted either the 
natural progression of the disorder, OR 
whether such worsening constituted 
chronic aggravation due to service;

(d)  As to any left foot diagnosis 
found not to have pre-existed service, 
indicate whether it is at least as 
likely as not that the left foot 
diagnosis is etiologically related to 
the Veteran's military service.

The examiner must provide a clear 
rationale for his or her opinion with 
references to the evidence of record 
and must provide a discussion of the 
facts and medical principles involved.  
To state that the Veteran's disability 
is or is not due to service is 
insufficient.  Specific reasons and 
bases MUST be provided.
Although the Veteran was correctly afforded a VA examination 
for his left foot, the VA examiner failed to address subpart 
(c) of the August 2009 Remand directives.  The law requires 
two different standards for claims based on direct service 
connection and claims based on aggravation.  These are 
distinguished by the use of the appropriate terminology in VA 
examinations.  Here, the VA examiner did not use the 
appropriate terminology, as set forth in subpart (c) of the 
prior Remand directive.  In essence, a remand is required for 
a clarification addendum from this examiner to directly 
answer the questions as posed.

Accordingly, the case is REMANDED for the following action:

1.  Request that the December 2009 VA 
examiner provide an addendum to her 
previous opinion as to service 
connection for a left foot disability.  
Her previous opinion, although somewhat 
probative, did not directly answer the 
questions as posed to the examiner.  
That is, the examiner must specifically 
answer the following questions as 
posed:

(a)  As to each left foot diagnosis 
found to have pre-existed service, 
state whether the evidence of record 
demonstrates that such a disorder 
permanently increased in severity 
during service, and if so, whether such 
worsening constituted either the 
natural progression of the disorder, OR 
whether such worsening constituted 
chronic aggravation due to service;

(b)  As to any left foot diagnosis 
found not to have pre-existed service, 
indicate whether it is at least as 
likely as not that the left foot 
diagnosis is etiologically related to 
the Veteran's military service.

The examiner must provide a clear 
rationale for her opinion with 
references to the evidence of record 
and must provide a discussion of the 
facts and medical principles involved.  
To state that the Veteran's disability 
is or is not due to service is 
insufficient.  Specific reasons and 
bases MUST be provided.

The phrase "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.  Another VA 
physician is not necessary in order to 
provide this opinion, unless the prior 
December 2009 VA examiner is no longer 
available.

2.  Thereafter, the AMC should review 
the claims file to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC 
should review the VA examination report 
to ensure that they are responsive to 
and in compliance with the directives of 
this remand and if not, the AMC should 
implement corrective procedures.  See 
Stegall, supra.

3.  After completing the above action 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a Supplemental Statement of the 
Case should be provided to the Veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
this issue should be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).


